Exhibit 10.4

 

LEVI STRAUSS & CO.

 

SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

—CONFIDENTIAL—

 



--------------------------------------------------------------------------------

CONTENTS

 

         Page


--------------------------------------------------------------------------------

1.

  Introduction    1

2.

  Purpose of the Plan    1

3.

  Defined Terms    1

4.

  Effective Date    5

5.

  Eligibility and Participation    5

6.

  SAR Grant    5

7.

  Vesting    6

8.

  Award Payouts    6

9.

  Public Offering    7

10.

  Change in Control    7

11.

  Exchange Rates    8

12.

  Tax Withholding    8

13.

  No Tax, Financial, Legal or Other Advice    9

14.

  Employment Rights    9

15.

  Other Benefits    9

16.

  Unfunded Status    9

17.

  No Limit on Capital Structure Changes    10

18.

  Plan Administration    10

19.

  Claims Procedure    10

20.

  Amendment, Modification or Termination of Plan    12

21.

  Successors    12

22.

  Severability    13

23.

  No Waiver    13

24.

  Governing Law    13

25.

  All Provisions    13

26.

  Adoption    14

 



--------------------------------------------------------------------------------

LEVI STRAUSS & CO. SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

1. Introduction.

 

Levi Strauss & Co. (“LS&CO.”), hereby establishes the Levi Strauss & Co. Senior
Executive Long-Term Incentive Plan (the “Plan”) to: (i) reward and provide
compensation to a select group of management employees and members of the Board
who contribute materially to the continued growth, development and future
business of the Company; and (ii) align the interest of such senior management
employees and Board members with those of the Company’s shareholders. The Plan
offers senior management employees and Board members the opportunity to earn
long-term incentive compensation that is dependent upon the achievement of the
Company’s measures related to the value of its equity. The Plan is effective
November 29, 2004 (the “Effective Date”).

 

2. Purpose of the Plan.

 

  A. Align Participants’ and shareholders’ interests;

 

  B. Reward Participants for increases in shareholder value only;

 

  C. Motivate, retain and attract senior management and Board talent; and

 

  D. Focus Participants on all major financial performance drivers.

 

3. Defined Terms.

 

  A. Active means the Eligible Individual is on the active payroll of the
Company and has not experienced a termination of employment from the Company,
including discharge for any reason, resignation, layoff, death, retirement or
long-term disability. An Eligible Individual on an approved leave of absence or
Company-sponsored short-term disability leave will be deemed Active. An
individual who is a member of the Board also will be deemed Active.

 

  B. Award Payout means the cash payable to a Participant as described in
Section 8 of the Plan. The amount of the Award Payout is determined in the sole
and exclusive discretion of the Board.

 

  C. Board means the Board of Directors of Levi Strauss & Co.

 

  D. Cause means a finding by the Plan Administrator that the Participant has:

 

  1) committed any willful, intentional or grossly negligent act materially
injuring the interest, business or reputation of the Company;

 

1



--------------------------------------------------------------------------------

LEVI STRAUSS & CO. SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

  2) engaged in any willful misconduct, including insubordination, in respect of
his or her duties or obligations to the Company;

 

  3) violated or failed to comply in any material respect with the Company’s
published rules, regulations or policies, as in effect from time to time;

 

  4) committed a felony or misdemeanor involving moral turpitude, fraud, theft
or dishonesty (including entry of a nolo contendere plea resulting in conviction
of a felony or misdemeanor involving moral turpitude, fraud, theft or
dishonesty);

 

  5) misappropriated or embezzled any property of the Company (whether or not a
misdemeanor or felony);

 

  6) failed, neglected or refused to perform the employment or Board duties, as
applicable, related to his or her position as from time to time assigned to him
or her (including, without limitation, the Participant’s inability to perform
such duties as a result of alcohol or drug abuse, chronic alcoholism or drug
addiction); or

 

  7) breached any applicable employment agreement.

 

“Willful” means an act or omission in bad faith and without reasonable belief
that such act or omission was in, or not opposed to, the best interests of the
Company.

 

  E. Change in Control means, in a single transaction or a series of related
transactions, a sale by LS&CO. or the stockholders, or an exchange of the common
stock of LS&CO., or a transfer, by merger, sale, or otherwise, of all or
substantially all of the assets and business of LS&CO. to a successor entity,
which, in either case, results in less than 50% of the Voting Stock of LS&CO.,
or successor to LS&CO., being owned by persons who were Permitted Holders
immediately prior to such transaction(s), and where the new majority owner(s)
are not Permitted Holders. A Public Equity Offering shall not constitute a sale,
exchange or transfer for purposes of this definition. The Board, in its sole
discretion, may determine that any other sale, transfer, assignment, lease,
conveyance or other disposition of the assets or Voting Stock of LS&CO.
constitutes, or does not constitute, a Change in Control.

 

2



--------------------------------------------------------------------------------

LEVI STRAUSS & CO. SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

  F. Committee means the Human Resource Committee of the Board of Directors of
LS&CO.

 

  G. Company means Levi Strauss & Co. and its participating Subsidiaries.

 

  H. Eligible Individual means each: (i) Active employee of the Company who is
either (A) on the Worldwide Leadership Team or (B) specifically identified by
the Board; and (ii) each Active nonemployee member of the Board. The term
“Eligible Individual” excludes: (i) anyone not on the Board, not designated by
the Board, or not classified by the Company as an employee on the Worldwide
Leadership Team; (ii) anyone who is classified as an independent contractor or
consultant; and (iii) anyone who provides services to the Company pursuant to a
contract between the Company and a third party organization.

 

  I. Fiscal Year means LS&CO.’s fiscal year ending on the last Sunday of
November.

 

  J. LS&CO. means Levi Strauss & Co.

 

  K. Participant means an Eligible Individual who meets the participation
requirements under Section 5.

 

  L. Performance Cycle means the three-year period beginning the first day of
LS&CO.’s Fiscal Year and ending at the close of the third Fiscal Year
thereafter. The first Performance Cycle starts November 29, 2004.

 

  M. Permitted Holders means the holders of voting stock as of the Effective
Date, together with any “Voting Trustee” and any other person or entity who is a
“Permitted Transferee” of the holders, as those terms are defined in the
Stockholders Agreement dated as of April 15, 1996, except that transferees
pursuant to Section 2.2(a)(x) of that Stockholders Agreement shall not be deemed
Permitted Transferees for purposes of this Plan.

 

  N. Person means any individual, corporation, company (including any limited
liability company), association, partnership, joint venture, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

  O. Plan means the Levi Strauss & Co. Senior Executive Long-Term Incentive
Plan, as set forth herein and as amended from time to time.

 

3



--------------------------------------------------------------------------------

LEVI STRAUSS & CO. SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

  P. Plan Administrator means the Committee.

 

  Q. Public Equity Offering means either (i) an underwritten public offering of
LS&CO. stock pursuant to an effective registration statement under the
Securities Act of 1933, or (ii) the listing of LS&CO. stock for public trading
on a national securities exchange after registration of such stock under the
Securities Exchange Act of 1934.

 

  R. Stock Appreciation Right or SAR means a unit of measurement intended to
represent the value of a share of common stock of LS&CO.

 

  S. SAR Grant means the Stock Appreciation Rights awarded to a Participant at
the Committee’s sole discretion, in accordance with Section 6.

 

  T. SAR Public Market Value means the hypothetical undiscounted market value
(aka “Hypothetical Public Market Value”) of LS&CO. common stock as determined by
a third party valuation firm, requested by LS&CO. and approved by the Committee,
as of the end of each calendar year in which a Fiscal Year ends. In the event of
a Public Equity Offering or a Change in Control, the SAR Public Market Value
will be determined under Paragraph 9 or 10, respectively.

 

  U. Strike Price means the SAR Public Market Value as of the end of the
calendar year in which the Performance Cycle begins.

 

  V. Subsidiary means any corporation of which more than 50% of the outstanding
shares having ordinary voting power are owned or controlled by LS&CO., and any
other entity that the Board, in its sole discretion, deems to be a Subsidiary.

 

  W. Target Payout means a dollar amount established by the Committee at the
beginning of each Performance Cycle for each Eligible Individual as the target
Award Payout for that Performance Cycle. In the event an Eligible Individual
first becomes eligible after the first day of the Performance Cycle, his or her
Target Payout will be established as soon thereafter as administratively
possible.

 

  X.

Voting Stock of any Person means all classes of capital stock of LS&CO. or other
interests (including partnership interests, and in the case of LS&CO., voting
trust certificates) of that Person then outstanding and normally entitled

 

4



--------------------------------------------------------------------------------

LEVI STRAUSS & CO. SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

 

(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof.

 

4. Effective Date.

 

The Plan is effective as of the 2005 Fiscal Year beginning November 29, 2004.

 

5. Eligibility and Participation.

 

  A. Eligibility. Each individual who is an Eligible Individual as of the first
day of a Fiscal Year (beginning with the 2005 Fiscal Year) shall be eligible to
participate in a new Performance Cycle. If an individual first becomes an
Eligible Individual after the first day of a Fiscal Year, the Committee shall
determine eligibility in its sole discretion. Each Fiscal Year, the Committee
shall notify each Eligible Individual whether he or she is a Participant in the
Plan.

 

  B. Participation. To qualify to participate in each Performance Cycle, an
Eligible Individual must remain an Eligible Individual through the end of the
Performance Cycle. Anyone who ceases to be an Eligible Individual during a
Performance Cycle shall no longer be a Participant for that Performance Cycle.

 

6. SAR Grant.

 

Each Fiscal Year, the Committee shall determine whether to issue an SAR Grant
for the new Performance Cycle. If the Committee elects to issue an SAR Grant, it
will establish a Strike Price. In addition, the Committee will establish a
Target Payout for each Participant. The Committee shall then determine the
number of Stock Appreciation Rights to credit to each Participant for the
Performance Cycle.

 

Each Participant shall be furnished with a written statement reflecting the
Stock Appreciation Rights granted to him or her and the Strike Price for such
SARs. If an individual first becomes eligible during the Fiscal Year, the
Committee shall have full discretion regarding the Target Payout and the number
of Stock Appreciation Rights to credit the new Participant for the Performance
Cycle. If applicable, he or she shall receive the written statement of Stock
Appreciation Rights shortly thereafter.

 

5



--------------------------------------------------------------------------------

LEVI STRAUSS & CO. SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

7. Vesting.

 

  A. Generally. The vesting and forfeiture rules under this Paragraph 7 are
subject to accelerated vesting under Paragraph 10. Except as provided in
Paragraph 10 and subparagraph B., below, a Participant shall become fully-vested
with respect to each SAR Grant on the last day of the Performance Cycle. Until
such date, the Participant shall not be vested in any portion of his or her SAR
Grant.

 

  B. Deferred Amount. Notwithstanding the foregoing, any portion of an Award
Payout in excess of two times the Target Payout shall be automatically deferred
under Paragraph 8.B, below, unless the value of the excess does not exceed the
greater of $10,000 or 1% of the Award Payout.

 

  C. Forfeiture. If a Participant ceases to be Active for any reason on or
before the last day of the Performance Cycle, he or she shall forfeit any rights
in the SAR Grant for that Performance Cycle. If a Participant ceases to be
Active during the deferral period under Paragraph 8.B., the Participant shall be
entitled to receive the value of the deferred amount at the time described under
8.C., below. However, if the Participant’s employment is terminated by the
Company for Cause, the deferred amount shall be forfeited on the termination
date.

 

8. Award Payouts.

 

  A. Amount. The Award Payout for each Performance Cycle is determined in
accordance with the following formula:

 

(SAR Public Market Value - Strike Price) × # Stock Appreciation Rights = Award
Payout

 

The SAR Public Market Value is determined as of the end of the calendar year in
which the Performance Cycle ends.

 

  B.

Deferred Amount. If the Award Payout is greater than two times the Target
Amount, the portion of the Award Payout in excess of two times the Target Amount
shall be credited to the Participant and subject to mandatory deferral as
described in this paragraph, except that this paragraph shall not apply after a
Change in Control under Paragraph 10. However, if the value of the excess does
not exceed the greater of $10,000 or 1% of the Award Amount, the Company will
pay out the excess to the Participant immediately as part of the

 

6



--------------------------------------------------------------------------------

LEVI STRAUSS & CO. SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

 

Award Payout. If the value of the excess exceeds the greater of $10,000 or 1% of
the Award Amount, the excess will be automatically deferred until the end of the
second Fiscal Year following the Performance Cycle, as described in subparagraph
C., below. During the two-year deferral period, the excess amount will increase
or decrease in value based on the percent change in the SAR Public Market Value
during the deferral period. If the SAR Public Market Value increases, the
deferred amount will be credited with earnings at the same percentage rate as
the increase in the SAR Public Market Value. Likewise, if the SAR Public Market
declines during the deferral period, the deferred amount shall be reduced at the
same percentage rate as the decrease in the SAR Public Market Value. However, if
the SAR Public Market Value drops to the price level (or below) that
corresponded to an Award Payout of two times the Target Amount, the value of the
deferred amount shall equal zero. See Appendix A for examples on the calculation
of the deferred amount.

 

  C. Payment. Except as provided under Paragraph 10.B., below, the Award Payout
shall be paid in a single lump sum cash payment as soon as administratively
feasible following the close of the Performance Cycle, but in no event later
than 2-½ months after the end of the Performance Cycle. The deferred amount
under subparagraph B, above, if any, shall be paid in a single lump sum cash
payment as soon as administratively feasible following the end of the second
Fiscal Year following the Performance Cycle.

 

9. Public Offering.

 

In the event of a Public Equity Offering, the Committee may, in its discretion,
take any action it deems appropriate under the circumstances, including, but not
limited to, amending or terminating the plan.

 

10. Change in Control.

 

This Paragraph shall apply in the event of a Change in Control during a
Performance Cycle or deferral period.

 

  A.

No Termination of Employment. If the Participant remains employed through the
end of the Performance Cycle after a Change in Control, the Award Payout will be
calculated under the formula in Paragraph 8, except that the

 

7



--------------------------------------------------------------------------------

LEVI STRAUSS & CO. SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

 

SAR Public Market Value shall be the fixed value of LS&CO. stock determined by
the Committee based on the total sale price of the Company or, in the case of a
less than complete sale, a valuation obtained by the Committee.

 

  B. Termination of Employment. If, during the Performance Cycle and within
twelve months after a Change in Control, LS&CO. terminates the employment of any
Participant without Cause, the Participant shall become immediately vested in
all outstanding Stock Appreciation Rights. The Participant shall be entitled to
an Award Payout for each pending Performance Cycle calculated under Paragraph 8,
except that the Award Payout shall be calculated as of the Participant’s
termination date. The SAR Public Market Value as of the Participant’s
termination date shall be the fixed value of LS&CO. stock determined by the
Committee based on the total sale price of the Company or, in the case of a less
than complete sale, a valuation obtained by the Committee. The Award Payout, if
any, shall be calculated and distributed as soon as practicable following the
termination date.

 

  C. Deferred Amounts. If there is a Change in Control during a deferral period,
the SAR Public Market Value shall be the fixed value of LS&CO. stock determined
by the Committee after the end of the deferral period based on the total sale
price of the Company or, in the case of a less than complete sale, a valuation
obtained by the Committee after the end of the deferral period. The Committee
will not accelerate payment of the deferred amounts in the event the Company
terminates the Participant’s employment without Cause during the deferral
period.

 

11. Exchange Rates.

 

Award Payouts shall be paid in local currency. For Award Payouts outside the
U.S., the exchange rate shall be determined using the Bloomberg exchange rate as
of the last day of the Fiscal Year in the Performance Cycle or deferral period,
as applicable.

 

12. Tax Withholding.

 

The Company or Subsidiary, as applicable, shall deduct from all Award Payouts
any and all applicable taxes (e.g., Federal, state, local or other taxes of any
kind) required by law to be withheld from such Award Payouts.

 

8



--------------------------------------------------------------------------------

LEVI STRAUSS & CO. SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

13. No Tax, Financial, Legal or Other Advice.

 

The Company has not provided, and shall not provide, any tax, financial, legal
or other advice related to participation in the Plan, including, but not limited
to, tax or financial consequences of participating in the Plan. No provision of
the Plan, nor any document nor presentation about the Plan given to Eligible
Individuals, shall be interpreted as reflecting such advice.

 

14. Employment Rights.

 

Neither this document nor the existence of the Plan is intended to, nor do they
imply, any promise of continued employment by the Company. Employment may be
terminated with or without cause, and with or without notice, at any time, for
any reason, at the option of the Company or the Eligible Individual. No one
other than the Board of Directors of LS&CO., Chief Executive Officer, President
or a Senior Vice President of LS&CO. may approve any agreement with any Eligible
Individual that guarantees his or her employment. Any such agreement must be in
writing and signed by such authorized individual.

 

15. Other Benefits.

 

No creation of interests or payment of cash under this Plan shall be taken into
account in determining any benefits under any compensation, pension, retirement,
savings, profit sharing, group insurance, welfare or other employee benefit plan
of the Company.

 

16. Unfunded Status.

 

The Plan is unfunded. An Eligible Individual’s right to receive Award Payouts
under the Plan is an unsecured claim against the general assets of the Company.
Although the Company may establish a bookkeeping reserve to meet its
obligations, any right acquired by any Eligible Individual is no greater than
the right of any unsecured general creditor of the Company.

 

The Company is not required to segregate any assets for Award Payouts, and
neither the Company, the Board of Directors, the Committee, nor the Plan
Administrator is deemed to be a trustee as to any Award Payout under this Plan.
Any liability of the Company to any Eligible Individual under this Plan is based
solely upon contractual obligations that may be created by this Plan. No
provision of the Plan, under any circumstances, gives any Eligible Individual or
other person any interest in any particular property or assets of the Company.
No Award Payout is deemed to be secured by any pledge of, or other encumbrance
or

 

9



--------------------------------------------------------------------------------

LEVI STRAUSS & CO. SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

security interest in, any property of the Company. Neither the Company, the
Board of Directors, the Committee, nor the Plan Administrator is required to
give any security or bond for the performance of any obligation created under
this Plan.

 

17. No Limit on Capital Structure Changes.

 

The establishment and operation of this Plan, including the granting of
eligibility for an Award Payout, shall not limit the ability of LS&CO. to:
reclassify, recapitalize, or otherwise change its capital or debt structure; to
merge, consolidate or convey any or all of its assets; dissolve, liquidate,
windup or otherwise reorganize; pay dividends or make other distributions to
stockholders; repurchase stock or issue stock; or take any action in respect of
its manufacturing, marketing, distribution, merchandising, operations,
management or any other aspect of its business.

 

18. Plan Administration.

 

The Plan is administered by the Committee. In administering the Plan, the
Committee may, at its option, employ compensation consultants, accountants,
counsel and other persons to assist or render advice and other services, all at
the expense of the Company.

 

The Committee has the power, in its sole discretion, to interpret the Plan and
to adopt rules and procedures it deems appropriate for the administration and
implementation of the Plan. Such rules and procedures include, without
limitation, procedures for making required calculations and applying formulas.

 

The Committee has discretionary authority to grant or deny benefits under the
Plan, including, but not limited to, determining eligibility for an Award
Payout, construing the terms of the Plan, and making factual determinations
about any and all Plan matters. An Award Payout under this Plan will be paid
only if the Committee decides in its discretion that a Participant is entitled
to receive such Award Payout. Any determination made by the Committee under this
Section shall be final and binding on all parties.

 

19. Claims Procedure.

 

If a Participant or beneficiary wishes to challenge any finding or decision of
the Committee with respect to the Plan, he or she must follow the claims
procedure set forth below.

 

  A.

A claim shall be considered filed when a written communication is made by the
Participant, beneficiary or his or her authorized representative (the
“claimant”) to the attention of the Plan Administrator. Within 90 days after

 

10



--------------------------------------------------------------------------------

LEVI STRAUSS & CO. SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

 

receipt of the claim, the Plan Administrator shall notify the claimant if the
claim is wholly or partially denied. If an extension of time beyond the initial
90-day period for processing the claim is required, written notice of the
extension shall be provided to the claimant prior to the expiration of the
initial 90-day period. In no event shall the period, as extended, exceed 180
days. The extension notice shall indicate the special circumstances requiring
such extension of time and the date by which the Plan Administrator expects to
render a final decision.

 

  B. Notice of a wholly or partially denied claim for benefits shall be written
in a manner calculated to be understood by the claimant and shall include:

 

  1) the reason or reasons for denial;

 

  2) specific reference to the Plan provisions on which the denial is based;

 

  3) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  4) an explanation of the Plan’s claim appeal procedure.

 

  C.

If a claim is wholly or partially denied, the claimant may file an appeal
requesting the Plan Administrator to conduct a full and fair review of his or
her claim. For purposes of this review, the Plan Administrator may appoint an
individual or committee (other than the individual or committee that heard the
initial claim) to act on its behalf. An appeal must be made in writing no later
than 60 days after the claimant receives written notice of the denial. The
claimant may review any documents that apply to the case and may also submit
points of disagreement and other comments in writing with the appeal. The
decision of the Plan Administrator regarding the appeal shall be given to the
claimant in writing no later than 60 days following receipt of the appeal.
However, if the Plan Administrator, in its sole discretion, grants a hearing, or
there are special circumstances involved, the decision shall be given no later
than 120 days after receipt of the appeal. If such an extension of time for
review is required, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. The decision shall include
specific reasons for the decision, written in a manner calculated to be

 

11



--------------------------------------------------------------------------------

LEVI STRAUSS & CO. SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

 

understood by the claimant, as well as specific references to the pertinent Plan
provisions on which the decision is based.

 

  D. Notwithstanding any provision in the Plan to the contrary, no employee,
Eligible Individual, Participant, beneficiary or other person may bring any
legal or administrative claim or cause of action against the Plan, the Plan
Administrator or the Company in court or any other venue until such person has
exhausted all administrative remedies under this Section.

 

  E. If the Plan Administrator is in doubt concerning the entitlement of any
person to any payment claimed under the Plan, the Plan Administrator may
instruct the Company to suspend payment until satisfied as to the person’s
entitlement to the payment. Notwithstanding the foregoing, no person may bring a
claim for Plan benefits to arbitration, court or through any other legal action
or process until the administrative claims process of this Section has been
exhausted.

 

  F. A claim may be sent to:

 

Fred Paulenich

Levi Strauss & Co.

1155 Battery Street

San Francisco, CA

 

20. Amendment, Modification or Termination of the Plan.

 

The Board may modify, amend or terminate any and all provisions of the Plan at
any time and establish rules and procedures for administration of the Plan, at
the Board’s discretion and without notice or consent by any Participant,
including as necessary to reflect changes in the law.

 

21. Successors.

 

All obligations of the Company under the Plan shall be binding on any successor
to the Company. The Company shall make appropriate provisions for the
preservation of a Participant’s right under the Plan in any agreement or plan
that it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.

 

12



--------------------------------------------------------------------------------

LEVI STRAUSS & CO. SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

22. Severability.

 

If any provision of this Plan is held illegal or invalid for any reason, the
illegality or invalidity of such provision shall not affect the remaining parts
of the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision were not part of the Plan.

 

23. No Waiver.

 

Failure of the Company to enforce at any time any provision of this Plan shall
in no way be construed to be a waiver of such provision or any other provision
of the Plan.

 

24. Governing Law.

 

To the extent not preempted by Federal law, the Plan and all Award Payouts
hereunder shall be governed by the laws of the State of California. In applying
the laws of the State of California, its rules on choice of law shall be
disregarded.

 

25. All Provisions.

 

This official Plan document represents the exclusive and complete statement of
the terms of the Plan and supersedes any and all prior or contemporaneous
understandings, representations, documents and communications between the
Company and any Eligible Individual, whether oral or written, relating to its
subject matters. In the event of any conflict between the provisions of this
official Plan document, as amended from time to time, and any other document or
presentation describing or otherwise relating to the Plan, this official
document shall control.

 

13



--------------------------------------------------------------------------------

LEVI STRAUSS & CO. SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

26. Adoption.

 

To record the adoption of the Levi Strauss & Co. Senior Executive Long-Term
Incentive Plan, LS&CO. has caused its duly authorized officer to execute this
document.

 

Levi Strauss & Co.  

Jim Gaither

Chair, Human Resources Committee

Date:

   

 

14



--------------------------------------------------------------------------------

LEVI STRAUSS & CO. SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN

 

APPENDIX A

 

(All values shown below are for illustrative purposes only.)

 

     SAR Public
Market
Value
(PMV)


--------------------------------------------------------------------------------

    % Change
in SAR PMV
during
Deferral
Period


--------------------------------------------------------------------------------

    Initial Value of
Deferred
Amount


--------------------------------------------------------------------------------

   Final Value
of Deferred
Amount*


--------------------------------------------------------------------------------

 

@ 2x Target Payout

   $ 174.00                       

@ start of Deferral Period

   $ 185.00                       

@ end of Deferral Period:

                             

Example 1

   $ 212.75     15 %   $ 200,000    $ 230,000  

Example 2

   $ 185.00     0 %   $ 200,000    $ 200,000  

Example 3

   $ 175.75     -5 %   $ 200,000    $ 190,000  

Example 4

   $ 174.00 *   -6 %   $ 200,000    $ 0.00 *

Example 5

   $ 165.00 *   -11 %   $ 200,000    $ 0.00 *

 

* No deferral payout occurs when SAR PMV at the end of the deferral period is
at/below the SAR PMV at 2x Target Payout (i.e., $174.00)

 